DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 14 and 20 are independent claims. Claims 2-13, 15-19 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 11-07-2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-21-2019 complies with the provisions of 37 CFR 1.97.

Claim Interpretation
 
Claim 14 is directed to a computer product that recites the limitation directed to “a computer readable storage medium…". 
Applicant’s specification includes language that defines the limitation in exclusionary proviso. In particular, ¶ [0144] states that the computer readable storage medium “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. 
 
Claims 15-18 are dependent from claim 14, as such, are interpreted in the same manner for the reason described above 


Claims Objections
Claims 1, 9, 14 and 20 are objected to because the claims contain the terms “if” , of which, under the broadest reasonable interpretation (BRI) standard, make the expression following the term as optional limitation under the plain and ordinary meaning of the term, thereby not narrowing the claim limitations following the term since they can be omitted.  Indeed, google dictionary defines the term “if” as a “conditional clause”. 
Similarly, the following terms also found to be deficient are: may, might, can, could, potentially, possible ….etc. In re Johnston, 77 USPQ2d 1788, Ex parte Schulhauser, see MPEP 2111.04 (II)
Nonetheless, provided applicant does intend to have this/these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”. 
Such amendment may be made that complies with this requirement will not constitute a new grounds of rejection under 37 C.F.R. 1.113


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corp. v. CLS Bank International, 573 U.S._,_, 134 S. Ct. 2347, 2352 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 132 S. Ct. 1289, 1293-1294 (2012)). 


Step 1: Statutory Category
 	As explained in MPEP 2106, the claimed invention is directed to one of four- categories: a process, machine, manufacture, or a composition of matter. Examiner respectfully submits that all of the current claims are clearly directed to statutory categories of subject matter. In other words, the claims recited are not directed to the following non-limiting examples such as: “signals per se”, “software per se” or “humans per se”. 
Thus, the Office finds the first step of the analysis to be satisfied and the claim to fall within a statutory category. (STEP 1: YES)

Step 2 (A): Directed to a Judicial Exception by determining whether the claim recites a judicial exception, such as an abstract idea. 
The revised guidance released as of January 4th 2014, breaks step to 2(A) into a pair of sub-steps, 2(A)(i) and 2(A)(ii). 
In sub-step Step 2(A)(i), the office is to determine whether the claim recites a judicial exception, such as an abstract idea. Abstract ideas are 
if the above step is True, then in sub-step 2A(ii), the Office is to determine further "whether the recited judicial exception is integrated into a practical application of that exception."


Analysis under Step 2(A)(i):
In this instant application, applying the first sub-step 2(A)(i), the Office states that claim 1 under broadest reasonable interpretation (BRI) is directed to a processes having the steps of:
i) obtaining, architecture detail for a given computing system, wherein the given computing system comprises one or more function points enabling specific functions within the given computing system, and 
ii) requirements defining aspirational performance benchmarks for the function points within the given computing system; 
iii) identifying, the architecture detail associated with each of the one or more function points; for each function point and the associated portion of the architecture detail: 
iv) identifying, one or more architectural decisions in the associated portion; determining, a disorder value for each architectural decision of the one or more architectural decisions on the associated portion; 

vii) determining, if the total disorder value exceeds a pre-defined threshold total disorder value for the given computing system
 
The recitation for performing the claimed expressions under i) through vii) recites a method of organizing a “human mental work”. As an example, the claimed invention is similar to that of human mental work of collecting and tracking features associated with a computer system and using a mathematical relationship to determine a disorder value by use of a pencil and paper. Thus, claim is directed to “mental process” are judicially recognized as one of the exceptions. Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) 

Thus, the Office finds the Step 2(A)(i) under the judicial exception of the analysis to be satisfied and the claim to fall within one of the judicial exception. In this instance, the judicial exception is a mental process based on the analysis above. Thus, step 2A(i) is a YES. 

Analysis under Step 2(A) (ii):

 	These part of the eligibility analysis evaluates whether the claim as a whole integrates into a practical application of that exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
In this instance, claim 1 further recites the combination of additional elements, such as, “processor” and “computer components”. However, the claimed recited steps (i.e., obtaining, identifying, determining & generating) are merely acted upon the “processor” and “computer components” and are not carried by a recitation of any computer component. Courts have long ruled that recited steps must recite more than just “generic computer components” in such way that under the BRI does not preclude the steps from being “performed in the mind”. 
 	Thus, the Office finds the Step 2(A) (ii) under the judicial exception of the analysis to be not satisfied and thus the claim to be directed to an abstract idea. Step 2(A) (ii) is a NO.  

Analysis under Step 2(B): 

Step 2(B) is directed on whether the claim provided an inventive concept. As described above under step 2(A) (ii) the additional elements are merely acted upon the 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Step 2(B) is a NO.  
	To conclude, based on the above analysis, claim 1 is ineligible and properly rejected under 101. 
	Independent claims 14 and 20 recite additional features (i.e. processor, storage and program/instruction) from that of independent claim 1, but recite no more than just “generic computer components” in such way that under the BRI does not preclude the steps from being “performed in the mind”.

Similarly, dependent claims 2-13, 15-19 are associated with the independent claims do not overcome the deficiencies explained above, thus are rejected under the same rational.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


 Claims 1, 14, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(1) and 2163.05(l)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F,3d 1336, 1350 (Fed. Cir. 201Q)(en banc); Enzo Biochem, Inc. v.Gen-Probe, Inc„ 323 F.3d 956, 968, 63 USPQ2d 1609,_(Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601,_(Fed. Cir 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F,3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. EH Lilly, 119 F.3d 1559, 1568). in Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: “The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F,3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods,, Inc. Patent Litigation, 982 F.2d1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992). See also Aristocrat
Technologies v. IGT, 521 F.3d 1328 (Fed. Cir, 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc, v. Earth Res. Mapping Inc., 424 F.3d 1338, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient Lilly, 119 F.3d at 1588.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
in the instant case:
Examiner contends that Applicant does not even disclose a single algorithm or step/procedure for achieving the functionality on how to perform the following feature found in claim 1: 

ii) requirements defining aspirational performance benchmarks for the function points within the given computing system; 
iii) identifying, the architecture detail associated with each of the one or more function points; for each function point and the associated portion of the architecture detail: 
iv) identifying, one or more architectural decisions in the associated portion; determining, a disorder value for each architectural decision of the one or more architectural decisions on the associated portion; 
vi) generating, a total disorder value for the architecture detail based on summing the disorder values for each function point of the one or more function points of the architectural detail; and 
vii) determining, if the total disorder value exceeds a pre-defined threshold total disorder value for the given computing system

As per claims 2-13 and 15-19, these claims fail to cure the deficiencies presented in the independent claims above and are rejected for being dependent upon a rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0371617 (hereinafter Mullaney) in view of U.S Publication No. 2015/0178622 (hereinafter Guttmann) 

As per claims 1, 14, 20, Mullaney discloses a computer-implemented method, comprising: 
obtaining, by one or more processors, architecture detail for a given computing system, (Abstract states that the system receives “architecture information associated with an architecture of the third-party entity.” The computer architecture information received “may include information relating to the data store risk area, such as what data protection controls (e.g., encryption and masking) are used in applications of third-party 
entity 130.  The assessments column in Table 1 below includes examples of the 
types of information that architecture information 131 may include.” ¶ [0020] 
wherein the given computing system comprises one or more function points enabling specific functions within the given computing system, and (¶ [0021] states that “TAAM 140 may refer to any suitable combination of hardware and/or software implemented in one or more modules to process data and provide the described functions and operations.  In some embodiments, the functions and operations described herein may be performed by a pool of TAAMs 140. “ 
requirements defining aspirational performance benchmarks for the function points within the given computing system; (TAAM 140 may determine the risk rating of medium for this risk area.  In some embodiments, the risk rating may be one any of the following levels: negligible, low, medium, high, or critical.  In some embodiments, the risk rating may be a numerical value such as 1-5 or 50-125, with the an increased value representing an increased risk and/or severity. ¶ [0043] ) 

identifying, by the one or more processors, physical computing components within the given computing systems comprising portions of the architecture detail associated with each of the one or more function points for each function point and the associated portion of the architecture detail; ( Some examples of the attributes that TAAM 140 may analyze and assess for the Authentication and Authorization Processes risk are, as well as other risk areas, are shown above in Table 1.  For example, in the authentication and authorization processes risk area certain inquiries may include: (1) access entitlement and authorization controls; (2) usage of insecure protocols; (3) policy enforcement for access control; (4) session and credential management processes; and (5) cryptographic key management processes. ¶ [0043] )
identifying, by the one or more processors, one or more architectural decisions in the associated portion; (Steps 212, 216, 218 illustrated by Fig. 2 describe decision points associated with TAAM 140) 

Mullaney does not distinctly disclose the following:
determining, by the one or more processors, a disorder value for each architectural decision of the one or more architectural decisions on the associated portion; 
generating, by the one or more processors, a total disorder value for the architecture detail based on summing the disorder values for each function point of the one or more function points of the architectural detail; and 
determining, by the one or more processors, if the total disorder value exceeds a pre-defined threshold total disorder value for the given computing system. 
However, Guttmann discloses the following:
determining, by the one or more processors, a disorder value for each architectural decision of the one or more architectural decisions on the associated portion; (Guttmann’s system to receive “raw data sets” and responsive to the data sets generate a “ number of models”. These models are further analyzed to determine whether they meet “accuracy requirement”. [abstract, ¶ [0067], respectively] For example, for each specific future that make up each model may be measured and evaluated as “as part of a decision tree model, one such measure may be an information gain measure.  An information gain measure is a measure of change in an entropy value of a decision tree model when one feature is used in the model to partition instances (data objects) into subsets.  Entropy is a measure of discord or impurity of the output values of a set of instances.”  ¶ [0071]-[0072] ) 
generating, by the one or more processors, a total disorder value for the architecture detail based on summing the disorder values for each function point of the one or more function points of the architectural detail; and (Guttmann’s system to receive “raw data sets” and responsive to the data sets generate a “ number of models”. These models are further analyzed to determine whether they meet “accuracy requirement”. [abstract, ¶ [0067], respectively] For example, for each specific future that make up each model may be measured and evaluated as “as part of a decision tree model, one such measure may be an information gain measure.  An information gain measure is a measure of change in an entropy value of a decision tree model when one feature is used in the model to partition instances (data objects) into subsets.  Entropy is a measure of discord or impurity of the output values of a set of instances.”  ¶ [0071] )
determining, by the one or more processors, if the total disorder value exceeds a pre-defined threshold total disorder value for the given computing system.( M's accuracy may again be evaluated in step 472 to determine whether it is less than the Threshold Metric 160 (see FIGS. 1A-B) and whether all features in FS are leaf nodes in the features hierarchy.  If M is less than the Threshold Metric 160, and not all features in FS are leaf nodes, the method 400 may repeat steps of sorting 436, selecting 440, replacing 444, computing 448, updating 452, evaluating 456, setting 460, updating 464, and updating 468, to arrive at a new M. This new M may again be evaluated in step 472, or the method 400 may present M as described in connection with FIG. 4A, or the method 400 may terminate; ¶[0083)  

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mullaney and Guttmann because both references are in the same field of endeavor. Guttmann’s teaching of determining a gain value associated with features that make up the model would enhance Mullaney's system by better understanding large incoming data and fine tuning the model such that it improves accuracy. 
As per claims 2, 15 Mullaney as modified discloses a method of further comprising: providing, by the one or more processors, through a user interface communicatively coupled to the one or more processors, an option to facilitate a change to at least one of the associated portions of the architecture detail, wherein selecting the option in the user interface, instructs the one or more processors to implement the change in the given computing system. (Guttmann  discloses: the User 170 may, for example, specify the User's 170 input as a preference that is applied to the modeling functionality of these embodiments automatically during each iteration.) ¶ [0024], [0028], [0032], [0035] Alternatively, “Threshold 160 value (which may be configurable by the 
User 170) specified in step 412a, and may incorporate as many high-level features as possible given the threshold requirement” [0066]
As per claims 3, 16 Mullaney as modified discloses a method of further comprising: obtaining, by the one or more processors, based on the selecting of the option, an instruction to implement the change in the given computing system; and implementing, by the one or more processors, the change in the given computing system. . (Guttmann  discloses: the User 170 may, for example, specify the User's 170 input as a preference that is applied to the modeling functionality of these embodiments automatically during each iteration.) ¶ [0024], [0028], [0032], [0035] Alternatively, “Threshold 160 value (which may be configurable by the User 170) specified in step 412a, and may incorporate as many high-level features as possible given the threshold requirement” [0066]
As per claims 4, 17 Mullaney as modified discloses a method, wherein the obtaining of the architecture detail and requirements defining aspirational performance benchmarks for the function points within the given computing system comprises receiving the architecture detail and requirements via user entry through the user interface. . (Guttmann  discloses: the User 170 may, for example, specify the User's 170 input as a preference that is applied to the modeling functionality of these embodiments automatically during each iteration.) ¶ [0024], [0028], [0032], [0035] Alternatively, “Threshold 160 value (which may be configurable by the User 170) specified in step 412a, and may incorporate as many high-level features as possible given the threshold requirement” [0066]
As per claims 5, 18 Mullaney as modified discloses a method wherein the obtaining of the architecture detail comprises monitoring the given computing system and based on the monitoring, mapping the given computing system to generate the architectural detail. (Mullaney; receives a request to send data to a third-party entity and retrieves architecture information associated with an architecture of the third-party entity.  The architecture information corresponds to at least one of the plurality of risk areas.[abstact] Also table 4 illustrated by ¶ [0035])  
As per claim 7 Mullaney as modified discloses a method, wherein identifying the one or more architectural decisions in the associated portion comprises identifying the one or more architectural decisions in a finite set of architectural decision types. (at least decision tree model illustrated by fig. 3b having finite decision branches/nodes) 


Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0371617 (hereinafter Mullaney) in view of U.S Publication No. 2015/0178622 (hereinafter Guttmann) and further view of U.S. Patent No. 10,181,167 (hereinafter Eidelman) 
As per claims 6, 19 Mullaney as modified discloses a method wherein identifying the physical computing components within the given computing systems comprising portions of the 
Mullaney as modified does not distinctly disclose querying a knowledge base in a data store communicatively coupled to the one or more processors. 
However, Eidelman discloses querying a knowledge base in a data store communicatively coupled to the one or more processors. (Col 21 lines 29-54)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mullaney as modified and Eidelman because all references are in the same field of endeavor. Eidelman’s teaching where the user is capable of querying data would enhance Mullaney's as modified system by allowing the user to better predict specific information relevant to the user. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0371617 (hereinafter Mullaney) in view of U.S Publication No. 2015/0178622 (hereinafter Guttmann) and further view of U.S. Publication No. 2021/0026698 (hereinafter Lemberg)
As per claim 13, Mullaney as modified discloses a method further comprising: based on determining that the total disorder value exceeds the pre-defined threshold total disorder value for the given computing system. (Guttmann’s system to receive “raw data sets” and responsive to the data sets generate a “ number of models”. These models are further analyzed to determine whether they meet “accuracy requirement”. [abstract, ¶ [0067], respectively] For example, for each specific future that make up each model may be measured and evaluated as “as part of a decision tree model, one such measure may be an information gain measure.  An information gain measure is a measure of change in an entropy value of a decision tree model when one feature is used in the model to partition instances (data objects) into subsets.  Entropy is a measure of discord or impurity of the output values of a set of instances.”  ¶ [0071]-[0072] )
Mullaney as modified does not distinctly discloses displaying, by the one or more processors, an alert to a user, through a user interface communicatively coupled to the one or more processors.
However, Lemberg displaying, by the one or more processors, an alert to a user, through a user interface communicatively coupled to the one or more processors. (The dynamic thresholds track the detected seasonality of the compute metrics.  As utilization of the computing resources continue, the determined thresholds are applied to the compute metrics.  If the determined thresholds are exceeded, an alert indicating an 
anomalous resource usage is provided to a user.  The dynamic threshold may be 
adjusted (e.g., tightened or relaxed) based on a confidence level of the detected seasonality.  This advantageously reduces the number of false alerts. (abstract) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mullaney as modified and Lemberg because all references are in the same field of endeavor. Lemberg’s teaching of alerting the user past predefined set  thresholds would enhance Mullaney's as modified system by allowing the user to monitor or adjust threshold and thus improve system false alerts.  

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2021/0081837 by Polleri et al. which discloses the invention directed to The present disclosure relates to systems and methods for a machine learning platform that generates a library of components to generate machine learning models and machine learning applications.  The machine learning infrastructure system allows a user (i.e., a data scientist) to generate machine learning applications without having detailed knowledge of the cloud-based network infrastructure or knowledge of how to generate code for building the model.  The machine learning platform can analyze the identified data and the user provided desired prediction and performance characteristics to select one or more library components and associated API to generate a machine learning 
application.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov